KILE COPY




                                        Court of Appeals
                                            Third District of Texas
                                            P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                   www.txcourts.gov/3rdcoa.aspx
                                                         (512) 463-1733




JEFF L. ROSE. CHIEF JUSTICE                                                         JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                           July 15,2015

Ms. Habibe Nalan Erkan                                    Ms. Jennifer L. Mathis
8804 Tallwood Drive                                       P.O. Box 820324
Austin, TX 78759                                          Dallas, TX 75382
                                                          * DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:     03-14-00148-CV
         Trial Court Case Number:     D-l-FM-12-002773

Style:    Mehmet Turan Erkan
          v. Habibe Nalan Erkan



Dear Counsel:


         A supplemental clerk's record (one-volume) was filed in this Court on July 13,2015.


                                                      Very truly yours,

                                                      JEFFREY D. KYLE, CLERK


                                                      by: Courtland Crocker
                                                             Courtland Crocker, Deputy Clerk



                                                                              RECEIVED
cc:      The Honorable Velva L. Price
                                                                              JUL 3 0 2015
                                                                           THIRD COURT OF/icF^e
                                                                              JEFFREY p. KVF " -
                                                                     OFFICIAL BU«1NESS^                                &£$ USPOSTAGE»PITNEYBOWES
J^Jk CourtofAppeals                                                  STATE OF TEXAS                            ®*'in
                                                                     PENALTY FOR                   £
                                                                                                       U
                                                                                                                                fcf
                                                                                                   o
%5S§5£?               ^hird District                                 PRIVATE USE                   Ui "
                                                                                                               1 m
\^*Z%!g&>   po. BOX 12547. AUSTIN. TEXAS 78711-2547                                                                ^    oT7^701 $000.41
                                                                                                                   E*iE 0001401682 JUL 16 201
I)    Q'Jrot; iOOHJ         NW^dL         d3      L"i L
                     UNABLE TO FORWARD/FO^%
                                                               .,M^J^^a'PE>l/vl AM ERKAN
                                                                                                  *IVE
                                                                                                                                                      UTF
                 3C:      78759757799                 DU * 0793 -D0447 - 20-2S
                        ,,.MI •., 11 •>111 >U>if11H ••l<>111., W, i•IUI! i>11M